Citation Nr: 1757129	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  05-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an additional period of training under the Vocational Rehabilitation and Employment (VR&E) Chapter 31 program to complete a doctoral degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 decision letter in which the RO denied VR&E benefits to complete a doctoral degree.  In December 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.	

In June 2007, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is of record. 

In March 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested development, the RO continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In May 2009, the Veteran requested another hearing before a VLJ sitting at his local RO.  In January 2010, the VLJ who conducted the June 2007 Board hearing remanded the case to afford the Veteran his requested hearing pursuant to 38 C.F.R. §§ 20.703 and 20.704.  

In January 2011, the Veteran testified during a Board hearing before a second VLJ, sitting at the RO.  A transcript of that hearing is of record.

In June 2011, the Veteran was advised that, pursuant to 38 U.S.C. § 7102(a) and 38 C.F.R. § 19.3, his appeal would be decided by a panel of three VLJs.  He was also informed of his right to have an additional hearing before a third VLJ who would be assigned to the panel to the decide his appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal).  In a written statement received in August 2011, the Veteran indicated that he wished to appear at a third hearing at his local RO before the third VLJ who would be assigned to decide his appeal on the issue addressed at both prior hearings.  The matter was thus again remanded by the Board in September 2011 for the RO to schedule the Veteran for an additional Board hearing.  

In April 2016, the Veteran testified during a Board hearing before a third VLJ, sitting at the RO.  A transcript of that hearing is of record.  All three VLJs before whom the Veteran has testified are participating in the decision below.


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation program, the Veteran received a Juris Doctor degree from Eugenio Maria de Hostis Law School in June 2002.

2.  Thereafter, the Veteran was accepted and enrolled in a doctoral program offered by the University of the Basque Country in the Eugenio Maria de Hostis Law School.  

3.  The evidence does not demonstrate that, at the time the Veteran entered the doctoral program, his service-connected low back and/or left ankle disability had worsened to the extent that the effects of the disabilities precluded him from performing the duties of the occupation for which he was previously found rehabilitated. 

4.  The Veteran's employment handicap and capabilities did not render him unsuitable for employment in the occupational objective for which services were provided by VA under the Chapter 31 VR&E program.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational rehabilitation benefits under Chapter 31, Title 38 of the United States Code have not been met.  38 U.S.C. § 3100 (2012); 38 C.F.R. §§ 21.283, 21.284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Chapter 31 of Title 38 of the United States Code requires VA to inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  See 38 C.F.R. § 21.420(a) (2017); see also 38 C.F.R. § 21.32 (2017) (additional notice provisions).  In the instant case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of her claim for additional vocational rehabilitation.  The Veteran provided testimony before three VLJs.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair adjudication of the claim on appeal have been met.

II.  Analysis

The Veteran first applied for VR&E benefits under Chapter 31 in October 1996.  It would appear that his initial Individualized Employment Assistance Plan (IEAP) was executed sometime before August 1997, as records show he attended an orientation session for employment services on August 18, 1997.  At that time, his stated program goal was to acquire and sustain employment in the field of Business Administration as a manager.  The Veteran was unable to obtain employment in the chosen field, and in a December 1997 letter, the Veteran reported that he was preparing to take the Law School Admissions Test and stated that he was in need of "doctoral studies or specialization in order to be able to compete in the professional world."  In a January 1998 letter, the Veteran reported difficulty obtaining employment and expressed his desire to study full time, again stating that he needed "doctoral studies or specialization in order to be able to compete in the professional world."  

In June 1998, the Veteran informed his VR&E counselor that he had been accepted to study law at Eugenio Maria de Hostis Law School.  A new individualized written rehabilitation plan (IWRP) plan was then formulated.  The program goal was "[t]o acquire and sustain employment as lawyer or a related occupation" and the initial objective was "[t]o complete the academic requirements for the juris doctor degree."  The Veteran then enrolled in Eugenio Maria de Hostis Law School.  Notably, however, the Eugenio Maria de Hostis Law School had lost its accreditation, and in 1998 the Puerto Rico Supreme Court denied accreditation to the school, but stayed the ruling and gave the school two years to meet certain conditions.  It would appear that those conditions were not met, as the school's accreditation was withdrawn, effective April 29, 2000.  Thereafter, in June 2000, the Veteran met with his vocational rehabilitation counselor and with a VR&E program officer to evaluate alternatives.  In a December 2003 letter, the Veteran reported that the conclusion then reached during the June 2000 meeting was to remain enrolled at Eugenio Maria de Hostis Law School, as there had not been a final determination as to accreditation and because applying to another institution would be onerous.  The Veteran's IWRP was amended to include the objective of passing the bar examination.  Progress notes stated the following: "The objective of lawyer subject to pass Board exam and the Supreme Court give veteran the opportunity to take the Bar Exam.  Different alternatives were considered [and] this seems to be the best option."  

In April 2002, the Veteran met with his vocational rehabilitation counselor.  It was noted that the Veteran was receiving medical treatment at the San Juan, Puerto Rico, VA Medical Center, related to his service-connected low back and left ankle disabilities.  The Veteran's medical condition was, however, considered to be under control.  It was further noted that the Veteran was not job ready until he passed the bar examination.  The Veteran indicated that if he encountered any problems doing, he could pursue a Master's degree.  The vocational rehabilitation counsel informed the Veteran that they would need to discuss all possibilities available in relation to his vocational objective.

Records show that the Veteran completed his course of study and received his juris doctor from Eugenio Maria de Hostis Law School in June 2002.  Due to the school's lack of accreditation, however, the Veteran was unable to sit for the bar examination.  Records show that the Veteran sought work as paralegal, but that employment was not obtained.  Further, according to a December 2003 "Special Report of Training," it was noted that on April 2, 2003, the Veteran was oriented to enter "Employment Assistance Status"; the Veteran, however, refused this change in status due to the fact that he was not yet licensed to practice law on account of his inability to sit for the bar examination.  The Veteran's vocational rehabilitation counselor determined that the Veteran was well prepared for involvement in job ready services, noting that there were numerous other related legal fields or area in which he could obtain employment.  

In a July 30, 2003, letter to the VR&E program officer, the Veteran reported that he had previously expressed his interest in pursuing a Doctorate in Law degree and indicated that his "alternative was always considered in the rehabilitation plan."  The Veteran stated that a doctorate degree was necessary because due to his medical condition, he needed a job in which he could exercise control and be his own employer.  

In an April 2003 letter, the Veteran informed the VR&E program officer that he would be entering a doctoral program.  He noted that when he began the VR&E program, he made clear that his vocational goal was to obtain a doctoral degree and referred to letters dated December 15, 1997, January 20, 1998, and July 30, 2003.  He noted that the admission date for the doctoral program was September 2003 and stated that he would appreciate VA's anticipated help and compensation.

In a November 6, 2003, letter to his vocational rehabilitation counselor, the Veteran reported that the doctoral program had begun in October 2003 and that he was incurring transportation, lodging, and other expenses in order to attend the course.  Also in November 2003, the Veteran submitted correspondence to the Eugenio Maria de Hostis Law School, wherein he certified that he had been admitted to the doctoral program (Democratic Society, State and Law) offered by the University of the Basque Country in the Eugenio Maria de Hostis Law School.  The Veteran noted that he had provided all necessary documents regarding the doctoral program to VA, but had not been informed whether this program of study had been approved.  

In a letter to the VR&E program officer, dated on November 18, 2003, the Veteran noted that he had met with his VR&E counselor and was informed that a determination regarding his eligibility for the doctoral program and not yet been made.  The Veteran requested a determination be made, as he had incurred expenses to attend the program.  In a December 10, 2003, letter, the VR&E counselor informed the Veteran that he was denying the request for approval of the doctoral program.  The counselor stated that he had determined that the Veteran was job ready and employable with the educational level achieved through obtaining his juris doctor degrees and that approval of additional training was unreasonable.

In letter dated December 29, 2003, the VR&E program officer denied the Veteran's request for an additional period of training under the VR&E program.  The VR&E program officer stated that consideration had been provided to all of the Veteran's requests under the VR&E program, noting the Veteran's January 1998 request for "doctoral or specialized studies."  In was noted that a new IWRP was developed in June 1998, which plan allowed for the Veteran to complete the requirements to obtain a Juris Doctor degree.  The VR&E program officer discussed the loss of accreditation, noting that the Veteran was offered the chance to change to a different institution, but that he chose to stay enrolled at Eugenio Maria de Hostis Law School.  Ultimately, the VR&E program officer determined that the Veteran was employable with the education received and therefore additional training could not be approved.  The Veteran was further informed that if a favorable accreditation decision was made, review courses to study for the bar examination would be covered under the Veteran's amended IWRP.

In March 2004, the Puerto Rico Supreme Court granted provisional accreditation of five years to the Eugene Maria de Hostis Law School.  The Supreme Court further approved that persons graduating from the Eugene Maria de Hostis Law School during the period of provisional accreditation (i.e., those graduating as of December 2003) would be eligible to take the bar examination upon satisfaction of the remaining applicable regulatory requirements.  Records show that the Veteran was approved courses required to allow for him to sit for the bar examination.  It has not, however, been shown that the Veteran has passed the bar examination.  (Parenthetically, the Board notes that the Veteran's initial 1998 IWRP has undergone several amendments to allow for the Veteran to receive assistance in passing the bar examination, the most recent of which notes that the Veteran would sit for the bar examination in September 2017.)

In a November 2004 statement, the Veteran argued that his case had been incorrectly decided due to the fact that his goal was and still is to pursue a doctoral degree.  The Veteran noted that he had entered the Vocational Rehabilitation program in 1997 after an exhaustive job search in the field of marketing, at which time he indicated his desire to pursue a career in law and obtain a doctoral degree.  In September 2005, an SOC was issued that continued to deny approval of an additional period of training under the VR&E, Chapter 31, program.  It was noted that the Veteran had been provided with all services outlined in his rehabilitation plan, had competed the academic requirements prescribed in the rehabilitation plan was considered employable in jobs related to his field of education, and had already used more than 48 months of Chapter 31 entitlement to complete his training program.  The Veteran then appealed to the Board.

Chapter 31 of Title 38 of the U.S. Code establishes a program of training and rehabilitation to assist veterans in overcoming employment handicaps.  The purpose of the rehabilitation program is to provide "all services and assistance necessary to enable [veterans] to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment."  38 C.F.R. § 21.1(a) (2017).   In this case, the Veteran's basic eligibility for VR&E benefits is not in dispute, as he has already received training under this program (and was participating in the program when the dispute leading to this appeal originated).  Rather, the issue is whether he is entitled to additional training beyond that contemplated in his June 1998 IWRP.  As noted, additional training was denied on several bases, the most notable of which the Board finds to be that the Veteran was considered employable in a field related to his academic study of law.

Pertinent to this case, applicable regulations provide that a veteran is essentially rehabilitated in cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196 (2017).  Further, a veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283 (2017).  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72 (2017).  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.

It is also indicated that a veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283(c), (d), or (e).  38 C.F.R. § 21.283(a).  Further, a veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated when, among other things, he or she pursues additional education or training, in lieu of obtaining employment, after completing the prescribed program of training and rehabilitation services if (i) The additional education or training is not approvable as part of the veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c) (2017).

With respect to whether the Veteran was "rehabilitated" by virtue of his receipt of a Juris Doctor degree in 2002, the Veteran's vocational rehabilitation counselor found the Veteran to be rehabilitated to the point of employability, noting that although the Veteran had not passed the bar examination, there existed other related fields or areas in which he could work.  See December 2003 Special Report of Training.  In this regard, the Board points out that the Veteran's VRE program goal was to "acquire and sustain employment as law or a related occupation" (emphasis added).  Thus, although one of the objectives listed on the 1998 IWRP was "to pass the Bar exam," as noted above, a veteran is essentially rehabilitated in cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved, 38 C.F.R. § 21.196.  Given that the Veteran obtained a Juris Doctor degree, which would allow for him to obtain and sustain employment in a law-related field, the Board cannot conclude that the rehabilitation program goals were not substantially achieved.  Furthermore, the additional training for which the Veteran seeks approval under the VR&E program was enrollment in a doctoral program offered by the University of the Basque Country in the Eugenio Maria de Hostis Law School.  This would demonstrate that the Veteran was "rehabilitated" as defined by regulation, as he would have been pursuing additional education, in lieu of obtaining employment contemplated in the IWRP, after completing his prescribed program of training, and this additional education was not approvable as part of the his rehabilitation program; and, achievement of employment consistent with the veteran's aptitudes, interests, and abilities would have been enhanced by the completion of the additional legal education.  See 38 C.F.R. § 21.283(c)(3).  The Board thus finds that the Veteran was in fact "rehabilitated" when he enrolled in the doctoral program offered by the University of the Basque Country in the Eugenio Maria de Hostis Law School.

As to the Veteran's argument that obtaining a doctoral degree had always been part of his vocational rehabilitation program goal, the Board points out that the 1998 IWRP makes no mention of continued studies after the Veteran obtained his Juris Doctor.  Thus, although the Veteran had several times expressed his desire for "doctoral studies or specialization in order to be able to compete in the professional world" it is clear from the 1998 IWRP that only pursuit of a Juris Doctor degree was approved.  As demonstrated by the Veteran's various communications prior to enrolling in the doctoral program, the Veteran was well aware that the doctoral program had not approved as part of the Veteran's VR&E program benefits.  The Veteran then incurred expenses prior to VR&E rendering a decision on the matter.  

The Board understands that the Veteran may have believed that he was entitled to approval of additional training.  To the extent that he claims a change in the program was warranted, the applicable regulation provides that the veteran, a counseling psychologist, or the vocational rehabilitation specialist may request a change in a plan at any time.  38 C.F.R. § 21.94 (2017).  A change in the statement of a long-range goal may only be made following a re-evaluation of the veteran's rehabilitation program by the counseling psychologist.  A change may be made when (1) Achievement of the current goal(s) is no longer reasonably feasible; (2) [t]he veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) [t]he veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b) (2017).  This regulation does not apply in this case because it does not appear that the Veteran, a counseling psychologist, or the vocational rehabilitation specialist had requested a change in the plan to encompass pursuit of a doctoral degree.  Moreover, the doctoral program for which the Veteran seeks approval was to assist him in achieving the program goal and could not have been considered to in support of a different long-range goal.  Furthermore, at the time that the Veteran received his Juris Doctor degree in June 2002, the specified goal was feasible and the Veteran's circumstances had not changed nor had new information been developed which made rehabilitation more likely if a different long-range goal was established.  The Veteran had instead decided to attend the doctoral program to enhance his education. 

The Board has also considered the applicability of 38 C.F.R. § 21.72(b)(2), which provides that a higher level of training is appropriate in order to offset a competitive disadvantage for veterans with serious employment handicaps.  38 C.F.R. § 21.72(b)(2) (2017).  At the time that the Veteran entered the doctoral program, 38 C.F.R. § 21.52(b) defined "serious employment handicap" as a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.52(b) (1998-2006).  Pursuant to that regulation, a veteran found to have an employment handicap was also considered to have a "serious employment handicap" if he or she had a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c) (1998-2006).  Effective from April 16, 1996, the Veteran was in receipt of a 40 percent rating for lumbar paravertebral myositis and a 30 percent rating for a left ankle disability.  The Veteran's combined service-connected disability rating was 60 percent.  To the extent that the Veteran's combined disability rating supported a finding of "serious employment handicap" under the regulation then in existence, or that the Veteran otherwise met the regulatory requirements set forth in 38 C.F.R. § 21.52(e), a higher level of training is available only when (1) the veteran is preparing for a type of work in which he or she will be at a definite disadvantage on competing with nondisabled persons for jobs or business, and the additional training will help to offset the competitive disadvantage; (2) the number of feasible occupations are restricted, and additional training will enhance the veteran's employability in one of those occupations; or (3) the number of employment opportunities with feasible occupations are restricted.

Here, the Board cannot say that the criteria of 38 C.F.R. § 21.72(b)(2) have been met.  There is no indication that the Veteran would have been at a definite disadvantage competing with nondisabled persons for attorney or law-related positions.  The Veteran's vocational rehabilitation counselor also identified numerous occupations in law and jurisprudence, to include such things as a hearing officer, a veterans appeal reviewer, patent agent, legal investigator, paralegal, title examiner, etc..  Thus, it cannot be said the number of feasible occupations is restricted, or that employment opportunities within those feasible occupations was restricted.

Lastly, the Board points out that in order to obtain reentrance into rehabilitation to the point of employability, i.e., to receive an additional period of training or services, the evidence must show the following: (1) the veteran has a compensable service-connected disability and either; (2) (the then) current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes the veteran from performing the duties of the occupation for which he/she previously was found rehabilitated; or (3) the occupation for which he/she previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of her specific employment handicap and capabilities.  38 C.F.R. § 21.284 (2017). 

Here, the Board finds that entitlement to reentrance into a rehabilitation program at the time that the Veteran started the doctoral program was not warranted.  Indeed, although the Veteran indicated his need for doctoral studies was due to his medical condition, the evidence does not reflect that the Veteran's service-connected back or left ankle disability had increased in severity during the time he was enrolled in law school or at any time leading up to his entrance into the doctoral program.  The evidence also does not demonstrate that these disabilities had worsened to the extent that their effects, considered in relation to other facts, precluded the Veteran from performing the duties of the occupation for which he previously was found rehabilitated; nor does the evidence show that the occupation for which the veteran previously was found rehabilitated under Chapter 31 was unsuitable on the basis of his specific employment handicap and capabilities.  38 C.F.R. § 21.284(a)(2), (3).  Indeed, the Veteran is still pursuing a legal career, which would weight against a finding that any additional disability made such occupation unsuitable for him. 

Upon consideration of the foregoing, the Board concludes that the evidence of record is against the Veteran's claim of entitlement VR&E Chapter 31 program benefits to complete a doctoral degree.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for the Chapter 31 benefits sought, that doctrine is not for application.  See 38 U.S.C. § 5107(b) (2012)); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).



ORDER

The claim of entitlement to additional vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code for completion of a doctoral degree is denied.




			
          JACQUELINE E. MONROE                             CLAUDIA TRUEBA
               Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


